Exhibit 10.62

NONCOMPETITION AGREEMENT

THIS NONCOMPETITION AGREEMENT (this “Agreement”) is entered into as of December
11, 2006, by and between U-STORE-IT TRUST, a Maryland real estate investment
trust (the “Company”), and Timothy M. Martin (the “Executive”).

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and the Executive are entering into an Employment Agreement dated as of
the date hereof, pursuant to which, among other things, the Company has agreed
to employ the Executive, and the Executive has agreed to be employed by the
Company, in accordance with the terms thereof (the “Employment Agreement”); and

WHEREAS, the Company and the Executive agree that the Executive will not engage
in competition with the Company and will refrain from taking certain other
actions pursuant to the terms and conditions hereof in an effort to protect the
Company’s legitimate business interests and goodwill and for other business
purposes.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto agree as follows:

1.             Noncompetition.  The Executive agrees with the Company that for
the longer of (i) the three-year period beginning on the date of this Agreement
or (ii) the period during which the Executive is employed by, or serving as an
officer or trustee or director of, the Company, U-Store-It, L.P., a Delaware
limited partnership, of which the Company is the general partner or any of their
direct or indirect subsidiaries (collectively, the “REIT”), and for one year
thereafter (the “Restricted Period”), the Executive will not, (a) directly or
indirectly, engage in any business involving self-storage facility development,
construction, acquisition or operation, whether such business is conducted by
the Executive individually or as a principal, partner, member, stockholder,
director, trustee, officer, employee or independent contractor of any Person (as
defined below) or (b) own any interests in any self-storage facilities, in each
case in the United States of America; provided, however, that this Section 1
shall not be deemed to prohibit the direct or indirect ownership by the
Executive of up to five percent of the outstanding equity interests of any
public company.  For purposes of this Agreement, “Person” means any individual,
firm, corporation, partnership, company, limited liability company, trust, joint
venture, association or other entity.

2.             Nonsolicitation. The Executive agrees with the Company that for
the longer of (i) the three-year period beginning on the date of this Agreement
or


--------------------------------------------------------------------------------


(ii) the period during which the Executive is employed by, or serving as an
officer or trustee or director of, the REIT, and for two years thereafter, such
Executive will not (a) directly or indirectly solicit, induce or encourage any
employee or independent contractor to terminate their employment with the REIT
or to cease rendering services to the REIT, and the Executive shall not initiate
discussions with any such Person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other Person, or (b) hire
(on behalf of the Executive or any other person or entity) any employee or
independent contractor who has left the employment or other service of the REIT
(or any predecessor thereof) within one year of the termination of such
employee’s or independent contractor’s employment or other service with the
REIT.

3.             Reasonable and Necessary Restrictions.  The Executive
acknowledges that the restrictions, prohibitions and other provisions hereof,
including, without limitation, the Restricted Period set forth in Section 2, are
reasonable, fair and equitable in terms of duration, scope and geographic area,
are necessary to protect the legitimate business interests of the REIT, and are
a material inducement to the Company to enter into this Agreement and the
Employment Agreement.

4.             Specific Performance.  The Executive acknowledges that the
obligations undertaken by such Executive pursuant to this Agreement are unique
and that the Company likely will have no adequate remedy at law if the Executive
shall fail to perform any of such Executive’s obligations hereunder, and the
Executive therefore confirms that the Company’s right to specific performance of
the terms of this Agreement is essential to protect the rights and interests of
the Company.  Accordingly, in addition to any other remedies that the Company
may have at law or in equity, the Company shall have the right to have all
obligations, covenants, agreements and other provisions of this Agreement
specifically performed by the Executive, and the Company shall have the right to
obtain preliminary and permanent injunctive relief to secure specific
performance and to prevent a breach or contemplated breach of this Agreement by
the Executive.  Further, the Executive agrees to indemnify and hold harmless the
Company from and against any reasonable costs and expenses incurred by the
Company as a result of any breach of this Agreement by such Executive, and in
enforcing and preserving the Company’s rights under this Agreement, including,
without limitation, the Company’s reasonable attorneys’ fees.  The Executive
hereby acknowledges and agrees that the Company shall not be required to post
bond as a condition to obtaining or exercising such remedies, and the Executive
hereby waives any such requirement or condition.  If the Executive is the
prevailing party in any action in which the Company seeks to enforce its rights
under this Agreement, the Company agrees to indemnify and hold harmless the
Executive from and against any reasonable costs and expenses incurred by the
Executive as a result of such action, including, without limitation, the
Executive’s reasonable attorneys’ fees.

2


--------------------------------------------------------------------------------


5.             Miscellaneous Provisions.

5.1           Assignment; Binding Effect.  This Agreement may not be assigned by
the Executive, but may be assigned by the Company to any successor to its
business and will inure to the benefit of and be binding upon any such
successor.  Subject to the foregoing provisions restricting assignment, all
covenants and agreements in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors,
assigns, heirs, and personal representatives.

5.2           Entire Agreement.  This Agreement, together with the Employment
Agreement, constitutes the entire agreement between the parties hereto with
respect to the matters set forth herein and supersedes and renders of no force
and effect all prior oral or written agreements, commitments and understandings
among the parties with respect to the matters set forth herein.  This Section
5.2 shall not be used to limit or restrict the rights or remedies, whether
express or implied, of any noncompetition or nonsolicitation policies of the
REIT applicable to the Executive.

5.3           Amendment.  Except as otherwise expressly provided in this
Agreement, no amendment, modification or discharge of this Agreement shall be
valid or binding unless set forth in writing and duly executed by each of the
parties hereto.

5.4           Waivers.  No waiver by a party hereto shall be effective unless
made in a written instrument duly executed by the party against whom such waiver
is sought to be enforced, and only to the extent set forth in such instrument. 
Neither the waiver by either of the parties hereto of a breach or a default
under any of the provisions of this Agreement, nor the failure of either of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any such provisions, rights or privileges hereunder.

5.5           Severability.  If fulfillment of any provision of this Agreement,
at the time such fulfillment shall be due, shall transcend the limit of validity
prescribed by law, then the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any clause or provision contained in this
Agreement operates or would operate to invalidate this Agreement, in whole or in
part, then such clause or provision only shall be held ineffective, as though
not herein contained, and the remainder of this Agreement shall remain operative
and in full force and effect. Notwithstanding the foregoing, in the event that
the restrictions against engaging in competitive activity contained in this
Agreement shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or

3


--------------------------------------------------------------------------------


by reason of their being too extensive or unreasonable in any other respect, the
Agreement shall be interpreted to extend only over the maximum period of time
for which it may be enforceable and over the maximum geographical area as to
which it may be enforceable and to the maximum extent in all other respects as
to which it may be enforceable, all as determined by such court in such action
and the court may limit the application of any other provision or covenant, or
modify any such term, provision or covenant and proceed to enforce this
Agreement as so limited or modified.  To the extent necessary, the parties shall
revise the Agreement and enter into an appropriate amendment to the extent
necessary to implement any of the foregoing.

5.6           Governing Law; Jurisdiction.  This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Ohio, but not including the choice-of-law rules thereof.

5.7           Headings.  Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

5.8           Executive’s Acknowledgement.  The Executive acknowledges (i) that
he has had the opportunity to consult with independent counsel of his own choice
concerning this Agreement, and (ii) that he has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it freely
based on his own judgment.

5.9           Notices.  All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been delivered
(i) when physically received by personal delivery (which shall include the
confirmed receipt of a telecopied facsimile transmission), or (ii) three
business days after being deposited in the United States certified or registered
mail, return receipt requested, postage prepaid or (iii) one business day after
being deposited with a nationally known commercial courier service providing
next day delivery service (such as Federal Express), to the following addresses:

(i)                                     if to the Executive, to the address set
forth in the records of the Company; and

4


--------------------------------------------------------------------------------


(ii)                                  if to the Company,

U-Store-It Trust

6745 Engle Road

Suite 300

Middleburg Heights, OH 44130

Attn: Dean Jernigan

Facsimile No.: (440) 234-8776

with a copy to:

U-Store-It Trust

6745 Engle Road

Suite 300

Middleburg Heights, OH 44130

Attn:  Kathleen A. Weigand

Facsimile No.: (440) 260-2397

5.10         Execution in Counterparts.  To facilitate execution, this Agreement
may be executed in as many counterparts as may be required.  It shall not be
necessary that the signature of or on behalf of each party appears on each
counterpart, but it shall be sufficient that the signature of or on behalf of
each party appears on one or more of the counterparts.  All counterparts shall
collectively constitute a single agreement.

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement, or caused this Agreement to be duly executed on its behalf, as of the
date first set forth above.

 

THE EXECUTIVE:

 

 

 

Timothy M. Martin

 

Timothy M. Martin

 

 

 

THE COMPANY:

 

 

 

U-STORE-IT TRUST

 

 

 

By:

Dean Jernigan

 

Name:

Dean Jernigan

 

Title:

President and Chief Executive Officer

 

 

5


--------------------------------------------------------------------------------